Citation Nr: 1409681	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a traumatic brain injury.

3.  Entitlement to a compensable rating for a well-healed scar, residual of left forehead injury.

4.  Entitlement to a rating in excess of 10 percent for residuals of torn cartilage of the right knee with arthritis.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

   

REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney 
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty February 1973 to August 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Virtual VA paperless claims processing system includes an electronic copy of a VA Form 21-22 dated in September 2011 that effectively transferred representation of the Veteran before VA from Disabled American Veterans to Kathleen L. Day, a private attorney.

In correspondence dated in November 2010, the Veteran withdrew his request for a formal hearing before a Decision Review Officer. 
 
In this decision the Board grants the Veteran's claim for service connection for PTSD.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claimed PTSD stressor of being struck in the head during active service in 1974 by a truck rim while repairing a tire is verified in the service treatment records; he is in receipt of service-connected benefits for a scar and residuals of the head injury sustained in the incident in which he was struck.
 
2.  A December 1975 service treatment record attributes a diagnosis of "post traumatic syndrome" to the 1974 in-service incident in which the Veteran was struck in the head by a truck rim while repairing a tire.

3.  The evidence is at least in equipoise to show that the Veteran currently has PTSD.

4.  The Veteran is competent and credible in relating symptoms of PTSD since service.   

5.  While a March 2010 VA psychologist opined that the Veteran does not have PTSD, the Veteran's VA treatment records indicate a current diagnosis of PTSD, and in March 2010, a VA neurological examiner indicated that the Veteran's residuals of a service-connected traumatic brain injury could not be dissociated from symptoms of currently diagnosed PTSD.

6.  The evidence shows that it is at least as likely as not that the Veteran has PTSD that began during active service and is due to an in-service accident in which he was struck in the head with a tire rim. 


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, PTSD was incurred during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

With application of the facts enumerated above to the laws and regulations pertinent to this appeal, it is the Board's judgment that the evidence is at least in equipoise to show that the Veteran has PTSD that began during active service and is related to a verified in-service stressor.  Accordingly, entitlement to service connection for PTSD is warranted.



ORDER

Subject to the provisions governing the award of monetary benefits, service connection for PTSD is granted.




REMAND

After review of the claims file the Board finds that the VA examination reports pertinent to the Veteran's appealed claims are too old and are insufficient for disability ratings adjudications.    

Further, the RO should seek to obtain any additional records of private or medical treatment that may be relevant to the appealed claims but have not been obtained for purposes of adjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment since April 2007 for his traumatic brain injury, scar, and right knee disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

The RO should secure any outstanding and relevant VA medical records.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO.
  
2.  Once all available, identified, and relevant medical records have been received, the RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded VA neurological, skin, orthopedic, and any other examinations deemed necessary to ascertain the current manifestations and severity of his service-connected residuals of his traumatic brain injury, the residual scar from his in-service head injury, and his torn cartilage of the right knee with arthritis.
 
The RO should send the claims file to the examiners for review, and the clinicians should indicate that the claims file was reviewed.
 
(a) The examination report pertaining to the Veteran's residual scar of the left forehead should satisfy all requirements for a complete examination of a disfiguring scar the head, face, or neck (since the Veteran claims it as such) and should specifically indicate whether the scar is at least 1/4 inch (.6 cm) at its widest part.  (A previous VA examiner indicates that the scar was "about" .5cm wide, which is not a sufficiently precise finding for consideration under the applicable rating criteria).  

(b) The examiner who evaluates the Veteran's right knee should perform full range of motion studies of the knee and comment on the functional limitations of the right knee caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the knee in degrees.  The examiner should also note whether the nature and extent of any recurrent subluxation or lateral instability on examination and indicate whether the Veteran has residual symptoms after removal of semilunar cartilage, or semilunar cartilage that is dislocated with frequent episodes of "locking," pain, and effusion into the joint.

(c) For the Veteran's residuals of traumatic brain injury, the examiners should include evaluation for each of the aspects that are characteristic of TBI-- cognitive, emotional/behavioral, and physical--and should include all findings that are necessary to rating traumatic brain injuries under the applicable rating criteria.

The examiners should include in their reports that nature and extent of any dizziness, equilibrium problems, diplopia, headaches, or slurred speech, and those aspects of symptoms found that are purely subjective.

To the extent the residuals of TBI are overlapping with or impossible to differentiate from symptoms of service-connected PTSD, the examiner should so state with a reasoned explanation.
 
(d) Each examiner should describe the extent to which the disabilities he or she evaluated affect the Veteran's ability to secure or follow a substantially gainful occupation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to each examiner for review.

3.  After completing these actions, the RO should ensure that the examination reports comply with the directives of this remand.  It should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


